       Case 2:20-cv-00483-SMD Document 1 Filed 07/13/20 Page 1 of 12



               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMIC               acE 1\I E,
                        SOUTHERN DIVISION

GARY GRANDISON,          )
                         )
   Plaintiff,            )                Case No. 2:20-cv-483
v.                       )
                         )
ALABAMA STATE UNIVERSITY,)                  DEMAND FOR JURY TRIAL
                         )
    Defendant.           )


                              COMPLAINT

       COMES NOW, Gazy Giandison (hereinafter Dr. "Grandisoe or 'Plaintiff")

 and hereby files this Complaint against Alabama State University (hereinafter

"ASU" o r "Defendant")and states as follows:

                               JURISDICTION

      1.     This is an action for declaratory judgment, equitable relief and

 monetary damages, instituted to secure the protection of and to redress the

 deprivation of rights secured through Title IX of the Education Amendments of

 1972, as amended, 20 U.S.C. § 1681 et seq. (hereinafter "Title IX"), which

 prohibits and provides for relief from sex/gender discrimination in federally

funded education programs, and pursuant to 28 U.S.C. §§ 1331, 1343(4), 1367.

      2.    Grandison brings this action within two years of the last

discriminatory act by Defendant.

                                      1
        Case 2:20-cv-00483-SMD Document 1 Filed 07/13/20 Page 2 of 12



      3.     This Court has supplementaljurisdiction over Plaintiffs state law claim(s)

because said claims are so related to the Plaintiffs claims under Title IX that they

form part of the same case or controversy under Title III of the United States

Constitution. Dr. Grandison brings this lawsuit within six years of the contract

breaches alleged herein.

      4.     The unlawful practices alleged herein were committed by Defendant in

Montgomery County in the state ofAlabama. Thus, venue is proper in this court

pursuant to 28 U.S.C.§ 1391(b).

                                     PARTIES

      5.     Plaintiff, Gary Grandison, is an African American male citizen of the

United States of America, was a resident of the state of Alabama when Defendant

engaged in the wrongful acts complained of and is over the age of 19. At all times

relevant to this action,Dr.Grandisonwas employed by Defendant.

      6.     Defendant is an institution of higher learning in Montgomery County,

Alabama,receivespublicfunding and issubjectto suit under Title IX.

                                       FACTS

      7.     Dr. Grandison is a highly skilled and competent golf coach. Dr.

Grandison was hired by Alabama State University on or about January 1, 2003.

He became ASU's women golf coach in 2007.

      8.     By contract executed on or about January 23, 2013, Dr. Grandison

                                          2
        Case 2:20-cv-00483-SMD Document 1 Filed 07/13/20 Page 3 of 12



earned a base salary of $31,915 as ASU's ladies' golf coach. Other contractual

compensation to Plaintiff included $3,000 for winning the Southwestern Athletic

Conference female golf championship, $5,000 for winning the national

championship, $2,000 in each academic year that his athletes achieved a multi-year

Academic Progress Rate (hereinafter "APR")of950 or better, and a $600 monthly

car allowance.

      9.      Plaintiffs base compensation was increased to $55,000 under the

agreement executed between the parties on or about May 9, 2016, which was

effective August 1, 2015 through June 30 2018. Said contract also contained the

following benefits and performance incentives for Plaintiff:

           • $30,000, longevity bonus(es) $5,000 at the beginning of fiscal years

              2016 and 2017, with the balance of $20,000 due at the end of the

              contract;

           • $600.00, monthly car allowance;

           • $6,000.00 in each season winning the SWAC golf championship;

           • $10,000.00 in each season Plaintiff named Coach ofthe Year;

           • $5,000.00 in each season his team advanced to NCAA National

              Championship;

           • $10,000.00 in each season ASU qualified for the NCAA or HBCU

              golf championships;

                                         3
           Case 2:20-cv-00483-SMD Document 1 Filed 07/13/20 Page 4 of 12



            • $15,000.00 for achieving academic awards in a respective school

                 terrn/year.

         10.      By virtue ofthe May 2016 contract, ASU guaranteed Plaintiff-led golf

team(s) an annual recruiting budget of $10,000.00, a travel budget of $75,000.00

per annum,and an annual material and service provision of$20,000.00.

         11.      Defendant failed to pay Plaintiff his longevity bonus for 2015 through

2018. In November 2016,Plaintiff agreed to modify the schedule for disbursement

of the longevity bonus, but not the sum to be paid.                                       Despite Plaintiffs

accommodation, Defendant reneged on its commitment and failed to pay the

longevity bonus.

          12. Under Grandison, ASU's women golf program enjoyed

 unparalleled success and historic achievement, including ASU's first

 Southwestern Athletic Conference (hereinafter"SWAC')championships in school

 history. ASU's women golf team won the SWAC championship in 2010, 2013,

 2014, 2015, 2016, 2018, and 2019.1 Also, ASU claimed the Renee Power Cup at

 least four times under Dr. Grandison.2 Moreover, Dr. Grandison coached and

 trained Channel Avaricio -- arguably the top female golfer in SWAC history with a

 tournament scoring average of 72 during her final two seasons. Avaricio is


1 But for the disqualification of a golfer, which dropped the number of participants to four total golfers, ASU's
women golfers would have claimed the SWAC championship in 2017. The ASU squad still finished with a 36-stroke
advantage over the team with the second-best score.
2 The Renee Power Cup is essentially the golf national championship for historically black colleges and universities.


                                                         4
       Case 2:20-cv-00483-SMD Document 1 Filed 07/13/20 Page 5 of 12



currently a touring golf professional.

      13. Dr. Grandison's lady golfers also scored well in the classroom. Dr.

Grandison became eligible to receive bonus compensation based on the golfers'

APR, which is a measure of athletes' academic performance and retention rate

over a four-year period.      The NCAA provided a special recognition to the

women's golfteam on two separate occasions based on exceptional APR results.

      14. Despite the consistent and proven success of Plaintiff and the ladies'

golf team, ASU reduced the ladies' golf coach's annual salary to $21,489 and

removed performance incentives provided in previous contracts on or about

October 2018, which was substantially lower than any coach of any men sport.

This contract was provided after the golf season had begun and after the fiscal year

started, which resulted in significant hardship and damage to Dr. Grandison. On

information and belief, men sport coaches were paid no less than $33,500 annually

for their services as coach, although they did not have nearly the sustained success

of Dr. Grandison and his lady golfers. Moreover, no coach of a men's sport

suffered a pay cut in 2018.

     15.    In the 2018 contract, Dr. Grandison was also eligible to earn: $3,500

for winning the SWAC(conference)golf championship; $5,000 for being crowned

Black College(HBCU)national champions; and $3,000 for exceeding the team's

multi-year APR of950.


                                         5
         Case 2:20-cv-00483-SMD Document 1 Filed 07/13/20 Page 6 of 12



      16.    By agreement between the parties, Dr. Grandison was due to receive

team travel reimbursement and additional reimbursements for monies he spent for

the Spring Kickoff, BBCU Match-play, Bama Beach Bash, the Jackrabbit

Invitational, and the Murray State golf competitions from January 2019 to April

 2019.

      17.    In May 2016, Dr. Grandison and ASU entered a contract for the

 former to serve as ladies' golf coach through June 30, 2018. Pursuant to this

 agreement, ASU agreed to compensate Dr. Grandison annually in the amount of

$55,000. Also, this contract was incentive-laden, with Dr. Grandison due a

 longevity bonus totaling $30,000 over the life of the contract -- $5,000 was due at

the beginning of each fiscal year and $20,000 was due at the end of the contract

term. ASU paid only $5,000 ofits $30,000 longevity bonus obligation.

      18.    Without justification or good cause and despite Coach Grandison's

 proven success, ASU summarily and abruptly terminated Plaintiffs employment

 contract effective May 30, 2019.

                              - OUNT

      19.    Plaintiff r e-alleges and incorporates the allegations set forth above

in paragraphs 1-18 above as ifset forth herein in full.

      20.    Despite its sustained success, and the women golf team was treated

much less favorably than male sports programs, who accomplished demonstrably

                                          6
        Case 2:20-cv-00483-SMD Document 1 Filed 07/13/20 Page 7 of 12



much less. Defendant paid Dr. Grandison less as coach of the ASU women golf

team than it did to less accomplished and less proven coaches of men sports teams.

Moreover, despite Dr. Grandison's success as a female golf coach, his contract was

not renewed for the 2019-20 academic term, while the contracts of coaches of

poorer performing men sports were.

      21.    Plaintiff experienced humiliation as he witnessed less accomplished

coaches of male athletic teams not be subject to salary reduction. Moreover, Dr.

Grandison's female athletes received reduced services and were forced to fundraise

to satisfy reasonable and necessary costs of activities and travel-related expenses

that had been already been approved by ASU. Male athletic programs did not have

to resort to personal fundraising to pay for school-approved activities.

      22.    Defendant relegated Dr. Grandison's female golfers to second class

citizenry, as compared to male athletes. Dr. Grandison's immediate supervisor even

disrespectfully questioned the women's golf practice schedule during spring break

without questioning the men's golf practice schedule for the same period. The

previous three women's golf seniors did not receive school-provided senior portraits

despite multiple complaints to appropriate athletic department administrators. On

the other hand, men golfers received school-provided senior portraits without

request or reminder.

      23.    Defendant's practices set forth in this section were QUI!,deliberate, ald
                                          7
        Case 2:20-cv-00483-SMD Document 1 Filed 07/13/20 Page 8 of 12



intuitional andviolated Title IX of the Education Amendments

o f 1 9 72, as amended, as D efendant tr e ate d the women golf team less

favorably than male sports teams in terms of compensation for its coach, benefits

and other areas. As a result of ASU's discriminatory treatment of its ladies' golf

program, Dr. Grandison was forced to take a job in Houston, Texas making

significantly less money. Moreover, he has been separated from his wife, who is a

professor at Tuskegee University, which has caused him much anxiety and

expense, as Plaintiff maintains his home in Montgomery, Alabama, while

commuting to and from Houston. Furthermore, ASU's wrongful termination of

Plaintiff has resulted in loss of tenure toward his retirement and a loss group

health and life insurance and other employment benefits.

      24.   Plaintiffhas no plain,adequate,or complete remedy at law to redress the

wrongs alleged, other than this action, for c o m p e n s a t o r y d a m a g e s

for the stress and disruption this has caused him and

h i s family, back p a y, a n d injunctive and declaratory relief. Plaintiff is

now suffering and will continue to suffer irreparable injury from Defendant's

unlawful policies and practices as set forth herein, unless remedied by this Court.

                   COUNT II— BREACH OF CONTRACT

      25.   Plaintiff re - alleges and incorporates the allegations set forth above

in paragraphs 1 - 24 above as ifset forth herein verbatim.

                                         8
        Case 2:20-cv-00483-SMD Document 1 Filed 07/13/20 Page 9 of 12



      26.      Under contract effective August 1, 2015 to June 30,2018,Plaintiff

was due a $20,000 end-of-term longevity bonus and at least one $5,000 seasonal

longevity bonus.

      27.      However, Defendant reneged on each ofthe foregoing contractual

obligations.

      28.      In breach ofits contract with Plaintiff(effective August 1, 2015 to

August 30,2018), Defendant failed to pay Plaintiffs: longevity bonuses totaling

$25,000; Plaintiffs 2017 Coach ofthe Year bonus equaling $5,000; Plaintiffs 2018

Coach ofthe Year bonus of$5,000; and Plaintiffs Adidas gift card for the 2019

Southwestern Athletic Conference Championship and Coach ofthe Year of$1,250.

Plaintiffis also due reimbursements totaling over $7,000 for ASU golf program-

related expenses incurred between January 2019 to April 2019.

      29.      Furthermore,Plaintiff has lost his retirement seniority, health

insurance and life insurance, is incurring mounting transition and displacement

expenses, and earning less income due to Defendant's breach of contract.

      30.      Plaintiffhas no plain,adequate,or complete remedy at law to redress the

wrongs alleged, other than this action for compensation and position award

consistent with Defendant's and Plaintiffs contracts in effect August 1,2015 to June

30,2018 and October 1,2018 to July 1, 2019.




                                            9
        Case 2:20-cv-00483-SMD Document 1 Filed 07/13/20 Page 10 of 12



                             PRAYER FOR REIAEF

      WHEREFORE,Plaintiffrespectfully prays that this honorable Court

assumesjurisdiction ofthis action and after trial:


1.     Issue a declaratory judgment that the employment policies and practices,

conditions, and customs of Alabama State University violated the rights of Plaintiff

as secured by Title IX ofthe Education Amendments of 1972.

2.     Grant Plaintiff a permanent injunction enjoining Defendant, its agents,

successors, employees, attorneys and those acting in concert with Defendant and at

Defendant's request from continuing to violate Title IX of the Education

Amendments of 1972 and breaching its contract with Plaintiff.

3.     Enter an Order requiring Defendant to make Plaintiff whole by awarding him

the position and compensationhe would have had in the absence ofits gender dixiiminatim

and breach of contract, compensatory damages, back pay, lost seniority, and lost

benefits.

4.     Plaintiff further prays for such other relief and benefits as the cause of

justice may require, including, but not limited to, an award of costs, attorneys'

fees and expenses.

                                 JURY DEMAND

      Plaintiff demands a trial by struckjury on all issues so triable.



                                          10
     Case 2:20-cv-00483-SMD Document 1 Filed 07/13/20 Page 11 of 12



THE UNDERSIGNED COUNSEL REQUESTS SERVICE TO DEFENDANT
BE PERFECTED VIA CERIIFIED MAIL BY THE CLERK OF THE
UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF
ALABAMA.

     Respectfully submitted,this 8th day ofJuly,2020.


                                              Robe       eeman,II
                                              Attorney for Plaintiff
                                              Alabama Bar No. 1838-E63R
OF COUNSEL:
BEEMAN LAW FIRM
3720 4th Avenue South
Birmingham, AL 35222

205.422.9015(P)
800.693.5150(F)


                                                   ck T. Cooks
                                              Attomey for Plaintiff
                                              Alabama Bar No.5819-078R

OF COUNSEL:
WINSTON COOKS,LLC
505 20th Street North
Birmingham, AL 35203

205.482.5174(P)
205.278.5876(F)




                                      11
      Case 2:20-cv-00483-SMD Document 1 Filed 07/13/20 Page 12 of 12



                         CERTIFICATE OF SERVICE

      I hereby certify a copy ofthe foregoing document has been arranged to be
served on Alabama State University at the address below via certified mail by the
Clerk of Court for the United States District Court for the Middle District of
Alabama on the 8th day of July, 2020.



                                             Robert L. Beeman,II
                                             [ASB-1838-E63R]


Alabama State University
 c/o President
915 South Jackson Street
Montgomery, AL 36104




                                        12
